In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1612V
                                      Filed: July 14, 2017
                                          Unpublished

****************************
MARY MANCINA,                          *
                                       *
                   Petitioner,         *       Ruling on Entitlement; Concession;
v.                                     *       Influenza Vaccination;
                                       *       Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                    *       Administration (“SIRVA”);
AND HUMAN SERVICES,                    *       Special Processing Unit (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Tammy M. Nick, Nick Law Firm, L.C., Slidell, LA, for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On December 5, 2016, Mary Mancina (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered an injury to her left shoulder and arm caused from the improper administration
of the influenza vaccine she received on December 5, 2014. Petition at 1, ¶¶ 2, 11.
Petitioner further alleges that she received the vaccination in the United States, has
suffered the residual effects of her injury for more than six months, filed but then
dismissed a civil action for her injury alleged as vaccine caused, and has not received
compensation for this injury. Id. at ¶¶ 2, 12-14; see Exhibit E (re-designated as Exhibit
5), filed Dec. 6, 2016 (ECF No. 4-7) (dismissal of civil action). The case was assigned
to the Special Processing Unit of the Office of Special Masters.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On July 12, 2017, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent “opines that petitioner experienced SIRVA of the left upper
extremity within 48 hours of flu vaccine administration . . . [and] agrees that petitioner’s
SIRVA was more likely than not caused by the December 5, 2014 flu vaccination.” Id.
at 4. Respondent further indicates that “based on the record as it now stands, petitioner
has satisfied all legal prerequisites for compensation under the Act.” Id. at 5.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2